Citation Nr: 1310719	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  07-30 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee and leg disorder, to include osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from August 1954 to August 1957. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing on this matter was held before the undersigned Acting Veterans Law Judge sitting at the RO on September 2, 2009.  A copy of the hearing transcript has been associated with the claims folder. 

In December 2010 and July 2012, the Board remanded the claim to the agency of original jurisdiction (AOJ) for further evidentiary development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran perfected an appeal for service connection for hearing loss in October 2007.  Service connection for this disability was granted by rating decision dated in December 2012.  That award represents a complete grant of the benefit sought.  Thus, the issue is no longer in appellate status.


FINDING OF FACT

The Veteran does not have a right leg or knee disorder, including osteoporosis, that is attributable to active military service.  




CONCLUSION OF LAW

The criteria for service connection for a right leg and knee disorder, to include osteoporosis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession.  See 38 C.F.R. § 3.159(b)(1)).

All notification action needed to make a decision has been accomplished regarding this claim.  Through September 2005 and November 2006 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  With respect to the timing of the notice that was provided, even though complete VCAA notice was not provided until after the initial denial of the claims in January 2006, the AOJ subsequently readjudicated the claim based on all the evidence in a statements of the case issued in August 2007, thereby rendering harmless this prior error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  Therefore, the Veteran has not been precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision being rendered.

The identified notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  The Veteran was provided VA examinations in connection with his claim, the reports of which are also of record.  The most recent VA examination in September 2012 contained a thorough and detailed review of all of the evidence of record, and its conclusions are supported by the evidence of record and the professional judgment of the examiner.  There has been substantial compliance with the Board's July 2012 remand.  See Stegall, supra.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.  

Additionally, the Veteran was provided an opportunity to set forth his contentions during the September 2009 Board hearing before the undersigned.  The Court of Appeals for Veterans Claims held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2009 hearing the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Rather, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

The service treatment records reflect that the Veteran had a scar on his right knee when he entered service in August 1954.  The Veteran has testified that he had a laceration to his knee during childhood, but could not recall whether there was any damage to the knee joint.  He has also indicated that he experienced knee pain after the injury, including when he first entered service.

The August 1954 entrance examination shows no right knee abnormalities other than a surgical scar.  No joint abnormalities were noted.  Because the August 1954 examination report shows that the movement of the Veteran's right knee joint was normal upon physical examination, the presumption of soundness attaches in this case.  38 U.S.C.A. § 1111. To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089  (Fed. Cir. 2004).  The only evidence of pre-service knee joint pain is the Veteran's reported history.  There are no medical records or other documents to show clearly and unmistakably that a knee joint disability existed prior to service.  Thus, the presumption of soundness has not been rebutted.  As the Veteran was sound upon entry into service with respect to the movement of his right knee joint, the question before the Board is whether the Veteran's current right leg and knee symptoms are related to his period of active duty service.

An August 1955 service treatment record reflects a report of a "sore" right knee of "4 days duration, described as a dull aching - worse upon standing."  A physical examination of the knee showed no abnormalities.  The Veteran was advised to apply heat to the sore knee and to apply an Ace bandage.  The Veteran continued to report right knee pain.  

In November 1955, the Veteran requested treatment for right knee pain, with minimal swelling observed the night before.  On physical examination, there was "some grating on flexion of the knee" and "tenderness along inferior margins of patella."  The Veteran was referred for an orthopedics consult.  An X-ray taken during the consult was negative.  Physical examination showed no swelling or effusion.  Range of motion was normal.  The ligaments were intact.  There was no tenderness to palpation.  McMurray's test was negative.  There was "fine crepitus" but "no grating" felt on range of motion testing.  The orthopedist "suspect[ed] he may have low grade synovitis but examination is within normal limits at present."  

There were no further reports of knee pain.  The March 1957 separation examination was negative for complaints regarding the knee or any knee abnormalities noted on clinical examination.

The Veteran stated that he has experienced right knee pain continuously since his separation, but that he decided to "live with it" and has not sought treatment for his right knee pain.  Consequently, the only post-service medical evidence of record consists of two VA examinations, dated in September 2005 and September 2012.  

The September 2005 examiner noted that the Veteran gave a history of a fall at twelve years of age resulting in a laceration, but he was unable to remember whether the knee joint was impacted.  He did state that the knee remained painful after that, and that his knee pain became worse when he entered active service.  However, he felt that nothing could be done about it and did not complain about the knee until August 1955.  The Veteran also stated that he was advised that he had subnormal bone density, but did not state whether this diagnosis occurred during service.  It is not listed in his service treatment records.  

On physical examination, the Veteran was not using a knee brace, but did report using a cane approximately once a month.  He did not use a corrective shoe.  There were no episodes of dislocation or recurrent subluxation, nor did he experience "any constitutional symptoms in association with the knee condition."  The knee symptoms did not affect his activities of daily living.  There was no limitation of motion of the knee joint.  Repetitive motion resulted in increased pain, fatigability, and lack of endurance, but no additional limitation of motion.  There was no other objective evidence of a knee disorder, however the Veteran did walk with an "almost imperceptible limp favoring the right lower extremity."  The Veteran stated that his ambulation and ability to stand for long periods of time were affected by a nonservice-connected back disorder.  

The examiner diagnosed right knee sprain and osteoporosis.  He noted that osteoporosis is a systemic disease that affects all joints.  It is a disease primarily of old age and female gender.  The Veteran was not ill during his service and osteoporosis during service was not suspected.  His reported knee pain during service was not related to osteoporosis.  His current knee pain was also not related to osteoporosis.  His X-rays were normal.  Thus, the examiner concluded that it was less likely than not that the Veteran's right knee sprain and osteoporosis were related to his service.

Following the September 2005 examination, and most notably during his September 2009 hearing, the Veteran stated that he experienced right knee pain during and on a continuous basis after service.  The Veteran is competent to report symptoms, such as pain, that are readily observable to a layperson.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  

On VA examination in July 2012, the examiner noted that he had reviewed the claims folder.  His examination report contains a thorough and detailed discussion of all of the relevant evidence of record.  The Veteran advised the examiner that he had experienced knee pain both during and after service, but that he was told to "just live with it."  The examiner found that the findings of possible synovitis during service were erroneous, since the Veteran did not display any of the edema or effusion that characterize synovitis.  

Post-service, the Veteran worked as a door-to-door salesman and at an insurance company.  He saw a doctor once for right knee pain, but did not receive treatment.  He denied any trauma to the knee.  His current symptoms were more noticeable after walking, most particularly after climbing stairs.  The right knee sometimes buckled, but he had not fallen as a result of the giving way.  It was difficult for him to rise from a chair.  He had additional, and more severe, limitations as a result of his nonservice-connected lumbar spine disability.  

Physical examination showed normal range of motion, with no pain, fatigability, weakness, incoordination or lack of endurance.  There was no crepitus.  There were no additional limitations after repetitive motion.  There was no tenderness to palpation or swelling.  The patella and meniscus were normal.  There was no instability of the knee joint.  He did not use assistive devices to walk.  X-ray studies showed a calcification of the medial and lateral menisci, with no arthritis or other abnormalities.  The examiner diagnosed chondrocalcinosis, consistent with aging.  

The examiner reiterated his belief that the in-service diagnosis of possible synovitis was incorrect, and noted that there was no other diagnosis during military service.  Additionally, he noted that the clinical findings on examination were within normal limits such that he found no evidence to support a diagnosis of knee strain or sprain.  The X-ray studies showed only a calcification of the meniscus consistent with aging.  The subjective complaints of knee symptoms were "rather minimal."  The lower extremity weakness was attributable to the nonservice-connected back disability.  The examiner expressly addressed the in-service knee complaints and found that the reports of knee pain in service were a "self-limiting condition," and did not represent the onset of a lasting knee disorder.

As to osteoporosis, the examiner noted that the Veteran was not diagnosed with osteoporosis during service, and was not diagnosed with osteopenia until 2005.  The diagnosis of osteoporosis was unrelated to any of the Veteran's reported knee symptoms or to the incidental finding of chondrocalcinosis, because osteoporosis is a "generalized systemic disease" and results in general spine and back pain.  Thus, the osteoporosis was unrelated to any right knee complaint.  

Although the evidence shows that the Veteran has current knee and leg disabilities, as well as osteoporosis, it does not show that a knee or leg disability is related to an injury or disease incurred during active military service.  Neither VA examiner found that a right knee or leg disability had its onset during service.  The September 2012 VA examiner reviewed the claims folder, including all of the medical and lay evidence, and found that it was less likely than not that a knee disability had its onset during service.  He indicated that the in-service knee complaints were "self-limiting"  and noted that current findings on examination did not support a diagnosis of knee strain or sprain.  The only current diagnosis found on clinical examination was chondrocalcinosis based on age-related calcification of the menisci.  Additionally, there was no indication that the Veteran was diagnosed with osteoporosis during service and the examiner noted that, in any event, osteoporosis is a generalized systemic disorder that generally results in spine manifestations.  The VA examiner is a medical professional and competent to render an opinion as to medical causation.  His opinion is reasonably based on review of the claims folder, a physical examination of the Veteran, and is consistent with the Veteran's stated history.  Therefore, the Board finds that a preponderance of the medical evidence is against a finding that the Veteran has a right knee or leg disability, including osteoporosis, which is related to his active service.  As such, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right knee and leg disorder, to include osteoporosis, is denied.  




____________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


